Smith, Judge,
delivered the opinion of the court:
Certain machines especially adapted to the gold lettering of leather, cardboard, and similar heavy materials, and to the stamping or embossing thereon of gold designs, were classified by the collector at the port of New York as manufactures in part of metal, dutiable at 45 per cent ad valorem under the provisions of paragraph 199, tariff act of 1909, which paragraph reads as follows:
199. Articles or wares not specially provided for in this section, composed wholly or in part of iron, steel, lead, copper, nickel, pewter, zinc, gold, silver, platinum, aluminum, or other metal, and whether partly or wholly manufactured, forty-five per centum ad valorem.
The importer protested that the articles imported were printing presses, and that as such they were dutiable at 35 per cent ad valorem under the provisions of paragraph 197 of said act, which, in part, reads as follows:
197. Gash registers, jute manufacturing machinery, linotype and all typesetting machines, machine tools, printing presses, sewing machines, typewriters, and all steam engines, thirty per centum ad valorem; * * *.
After a full hearing of the issue presented, the Board of General Appraisers found as a fact that the machines in controversy were not printing presses, but bench-lever embossers and stampers, and accordingly the protest was overruled. The importer appealed and now claims that the finding of the board is unsupported by the facts of the case and is against the weight of the evidence adduced at the hearing. The soundness of this claim depends on the construction to be given and the weight to be accorded to the testimony of H. Hinze and John Curtis, two witnesses called by the importer and testifying in its behalf. Hinze declares that the presses are used for *349printing in ink, plain ink, gold ink, or in colors, on paper, post cards, calico, leather, cardboard, or any other material. He further stated that the articles hare an attachment for printing in gold, and that they are printing presses for all kinds of purposes. Curtis testified that he was a salesman for the importer and that he sold the machines to the leather goods, manufacturers as “gold printing presses.” He said that they would print in ink, but that they were especially adapted to gold printing and that they were used for printing the names on the backs of books. The testimony of these two witnesses proves a bit too much, in our opinion, and instead of establishing that the goods are printing presses it rather tends to show that they are not. Articles adapted to so wide a range of work as that described by Mr. Hinze may come within the general designation of printing machines, but they are not printing presses, which are ordinarily and commonly understood to be a special class of printing machines of more limited usefulness than that ascribed by the witnesses to the importation. The Standard Dictionary does say that the expressions “printing press” and “printing machine” are used interchangeably. Nevertheless, we take judicial notice of the fact that while every printing press may be correctly referred to as a printing machine, not every printing machine can be properly called a printing press. As commonly and generally understood, printing presses are those printing machines which are chiefly used by the art or trade of letterpress printing on paper and like substances and which are designed and intended to produce such printed matter as books, newspapers, magazines, periodicals, circulars, handbills, etc. The machines under consideration can be used, it is true, for letterpress printing on paper. Mr. Hinze’s description of them, however, shows almost to a demonstration that they were not built for that kind of work and that any letterpress printing which they may do is of a character that is incidental and entirely subordinate to the general purpose for which they were constructed. We think that it is apparent from the evidence in the case that the goods imported are not primarily intended to do the work which ordinarily falls to the printing press, but that they are specially built and generally and chiefly used for the embossing and gold stamping of various substances, particularly leather used by manufacturers of pocketbooks and notebooks. That the machines are really designed for gold inlaying and embossing work and not for letterpress printing is further evidenced by the fact that they are furnished with gas, steam, or electric heating appliances which are required for gold inlaying and embossing, but not for printing books, newspapers, etc. The merchandise in this case is not offered to the market as a printing press, but as a “bench-lever embosser and stamper.” It is principally and chiefly used as an embosser and stamper and falls precisely within the definition of the article variously known as a stamping press, embossing press, blocking press, gilding press, or arming press.
*350Standard Dictionary:
Stamping press. * * * 3. A blocking press.
Blocking press. A press ior applying heated blocks or dies in ornamenting book covers. Embossing press. A device for stamping raised designs on paper, leather, etc. * * *. Press. * * * Gilding press (a stamping press for effecting sunken decoration with gold leaf).
Century Dictionary:
Stamping press. * * * 3. Same as blocking press. See also arming press.
Blocking press. A press used for stamping designs on book covers; known in the United States as a stamping press.
Arming press. A small hand-power stamping press used by bookbinders. Its earliest employment was in stamping heraldic arms on the sides of books, whence its name. In the United States this form of press is known as a stamping press or embossing press.
Embossing press. An apparatus for stamping and embossing paper, cardboard, book covers, leather, etc. * * *
It is chiefly used by the leather manufacturer or bookbinder, not by the printer, and as far as we can see is a mechanical device better adapted to decorating the outside than to printing the inside of books. The evidence was not sufficient to show that the merchandise imported was generally and uniformly and not partially and locally known to the trade as printing presses. We must therefore hold that commercial designation was not established and that the classification of the collector was correct.
The decision of the Board of General Appraisers is affirmed.